United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1696
                         ___________________________

                                  Rosalind M. Cross

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 David S. Ferriero, Archivist of the United States

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: October 7, 2014
                             Filed: October 10, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

     Rosalind Cross appeals the district court’s1 dismissal of her claims against her
employer, David Ferriero, Archivist of the United States, National Archives and

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
Records Administration, brought under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et seq. After careful review, see Bradley Timberland
Resources v. Bradley Lumber Co., 712 F.3d 401, 406 (8th Cir. 2013) (de novo review
of dismissal for failure to state claim); Coons v. Mineta, 410 F.3d 1036, 1039 (8th
Cir. 2005) (de novo review of dismissal for failure to exhaust), we find that Cross
failed to exhaust her claims of retaliation based on her nonselection for an analyst
position and based on the handling of her EEO complaints, see 29 C.F.R.
§ 1614.105(a)(1) (federal employee must initiate contact with EEO counselor within
45 days of the date of the alleged discriminatory matter); Wilkie v. Dep’t of Health
& Human Servs., 638 F.3d 944, 949 (8th Cir. 2011) (Title VII plaintiff must exhaust
administrative remedies before bringing discrimination claims); and that Cross’s
remaining allegations of retaliation--that her application was posted for coworker
review and that she was charged for an EEO transcript--failed to state a claim under
Title VII, see AuBuchon v. Geithner, 743 F.3d 638, 644 (8th Cir. 2014) (adverse
employment action must be material, not trivial, and must produce some injury or
harm); Betz v. Chertoff, 578 F.3d 929, 937 (8th Cir. 2009) (plaintiff alleging Title VII
retaliation claim must show participation in protected activity, adverse action, and
causal relationship between two). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-